Evans, P. J.
1. If pending an action for temporary and permanent alimony the court refuses temporary alimony, the applicant may again apply for temporary alimony pending the action for permanent alimony; and such supplemental application for temporary alimony may be made a part of the original suit by amendment.
2. A judgment refusing or granting temporary alimony is subject to revision, by the court at any time..
3. Where it appears that the circumstances existing at the second application for temporary alimony are different from those prevailing when the first application was refused, it is no abuse of discretion to allow reasonable alimony.
4. Even if the testimony objected to was inadmissible, its reception worked no hurt to the complaining party.

Judgment affirmed.


All the Justices concur.